Citation Nr: 1007753	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-20 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for residuals of compression fracture T12.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from February 1971 to 
January 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which established service connection for 
compression fracture residuals of T12, evaluated as 10 
percent disabling effective January 29, 2007.  The Veteran 
appealed, contending that a higher rating was warranted.  He 
did not express disagreement with the effective date assigned 
for the establishment of service connection.

The RO in Detroit, Michigan, currently has jurisdiction over 
the Veteran's VA claims file.

The Veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge in June 2009.  A 
transcript of this hearing has been associated with the 
Veteran's VA claims file.

For the reasons stated below, the Board finds that further 
development is warranted with respect to this claim.  
Accordingly, the claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

During his June 2009 hearing, the Veteran asserted that his 
disability had increased in severity since this examination, 
and indicate his willingness to appear for a new examination.  
See Transcript p. 14.  The Board recognizes that the Veteran 
was accorded a VA examination of his compression fracture 
residuals T12 in September 2007.   However, VA's General 
Counsel has indicated that when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 
6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  Consequently, the Board concludes that a 
contemporaneous VA examination is needed in order to make an 
informed decision regarding the Veteran's current level of 
functional impairment and adequately evaluate his current 
level of disability.  See Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination - particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination); Caffrey, 6 
Vet. App. at 381 (the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month 
old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating).

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO/AMC should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for his service-connected compression 
fracture residuals T12 since September 
2007.  After securing any necessary 
release, the RO/AMC should obtain those 
records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
RO/AMC should schedule the Veteran for an 
appropriate VA examination for the 
purpose of ascertaining the current 
nature and severity of his service-
connected compression fracture residuals 
T12. The claims file must be made 
available to the examiner for review. The 
examiner is asked to address the 
following:

(a) Provide the range of motion of the 
thoracolumbar spine (extension, forward 
flexion, left and right lateral flexion 
and left and right rotation), expressed 
in degrees.

(b) Determine whether the back exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected back disorder and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  
Finally, the examiner should express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the back is used 
repeatedly over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.

(c) Identify any associated neurological 
deformities, including but not limited 
to, bowel or bladder impairment, 
associated with the service-connected 
back disorder.  The severity of each 
neurological sign and symptom should be 
reported.

(d) State whether the Veteran has 
intervertebral disc syndrome.  If so, 
state whether intervertebral disc 
syndrome results in incapacitating 
episodes, and if so, the duration of the 
episodes over the past 12 months should 
be reported.  This should also be 
addressed for each year beginning in 2007 
to the present.

The examiner should note that for VA 
purposes an incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

(e) List all nerve impairments caused by 
the service-connected back disability.  
Provide an opinion as to whether any such 
symptomatology equates to "mild," 
"moderate," "moderately severe" or 
"severe," incomplete paralysis or 
complete paralysis of the associated 
nerve.  Each nerve affected should be 
identified, and the severity of the 
impairment of the nerve affected should 
be indicated.

The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's disability, if 
any, on the his employment and activities 
of daily life.  A complete rationale for 
any opinion expressed shall be provided.  
It is requested that the examiner discuss 
the prior medical evidence in detail and 
reconcile any contradictory evidence. 

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claim adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


